Title: From John Adams to Edmund Jenings, 6 August 1780
From: Adams, John
To: Jenings, Edmund


     
      My dear Sir
      Rotterdam Aug. 6. 1780
     
     Your Letter from Antwerp, of the 5th. which I received last night by Mr. Douglas, was very agreable. The News it contains is very good. But there must be Letters and Papers, with all the Particulars, by such a Number of Vessells. The arrival of all these Vessells is a great Event to the French and American Commerce, and I hope in Time will convince both Parties of the importance of it, and of the proper Method of conducting it. A few Convoys, would do more good than many great Fleets have done, and intercepting a few of the Ennemies Fleets of Merchantmen would affect them and Us too more than, many drawn Battles, tho these, will do the Business in the End.
     I have been to hear a sensible English sermon, and a very good Prayer, excepting a Prayer very unnecessary Prayer Petition for a certain King, that he might have Health and long Life and that his Ennemies might not prevail against him, instead of joining in which I put up, an Ejaculation, which was very sincere that he might be brought to Consideration and Repentance and to do Justice to his Ennemies, and to all the World.
     Tomorrow or at farthest next morning I go to the Hague. Direct your Letters, to be left with Mr. Dumas, at the Hague—and Mr. De la Neuffeville at Amsterdam. Compliments to the Circle at Brussells.
     Yours.
     The two young Gentlemen desire me to send their duty, to Mr. Jennings.
    